Case 1:20-cv-20419-KMM Document 1 Entered on FLSD Docket 01/30/2020 Page 1 of 6



                                 U.S. DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.:

 RALPH M. MOSELEY,

        Plaintiff,

 vs.

 CARNIVAL CORPORATION
 d/b/a CARNIVAL CRUISE LINES,
 a Foreign Corporation,

       Defendant,
 _______________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, RALPH M. MOSELEY, by and through his undersigned counsel, hereby sue

 the Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES, a Foreign

 Corporation, and alleges as follows:

                                           PARTIES

 1.     Plaintiff, RALPH M. MOSELEY, was and is a resident of and domiciled in the State of

        South Carolina, and resides in Gaston, Lexington County, South Carolina.

 2.     At all times material, Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL

        CRUISE LINE, was and is incorporated in the State of Florida and maintains its principal

        place of business in the State of Florida, located at: 3655 NW 87 Avenue, Doral, Florida,

        33178.

                               JURISDICTION AND VENUE

 3.     Plaintiffs brings their complaint under federal diversity jurisdiction pursuant to 28 USC

        §1332 as the parties are completely diverse in citizenship and the amount in controversy
Case 1:20-cv-20419-KMM Document 1 Entered on FLSD Docket 01/30/2020 Page 2 of 6



       exceeds $75,000.00.

 4.    Venue is proper in the United States District Court for Southern District of Florida pursuant

       to the forum selection clause contained in the passenger ticket between Plaintiff and

       Defendants.

 5.    At all times material, Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL

       CRUISE LINE (hereinafter “Defendant”) personally or through an agent:

       A.      Operated, conducted, engaged and/or carried on a business venture in the
               State of Florida, and in particular Miami-Dade County, Florida;

       B.      Maintained its principal place of business in Miami-Dade County, Florida;

       C.      Was engaged in substantial business activity in the State of Florida, and in
               particular, in Miami-Dade County, Florida;

       D.      Operated vessels and provided vessels for cruises in the waters of this state;

       E.      Committed one or more acts as set forth in F.S. §§ 48.081, 48.181 and
               48.193, which submit Defendant to the jurisdiction and venue of this Court.
               Further, Defendant is subject to the jurisdiction of the Court due to the
               foregoing and 28 U.S.C. § 1333;

       F.      The acts of Defendant set out in the Complaint occurred in whole or in part
               in Miami-Dade County and/or the State of Florida.

 6.    All conditions precedent to the institution of this action have been satisfied, or otherwise

       excused, including the pre-suit notice required by the terms and conditions of Defendant’s

       cruise ticket.

                                 GENERAL ALLEGATIONS

 7.    On or about January 30, 2019, the Plaintiff, RALPH M. MOSELEY, was lawfully and

       legally aboard the Carnival Elation as an invitee and paying passenger with the actual

       and/or constructive consent of Defendant, CARNIVAL CORPORATION d/b/a

       CARNIVAL CRUISE LINE.
Case 1:20-cv-20419-KMM Document 1 Entered on FLSD Docket 01/30/2020 Page 3 of 6



 8.    On or about January 30, 2019, the Defendant owned and operated a passenger cruise ship

       known as the Elation, such vessel being used as a passenger cruise vessel.

 9.    At all times relevant to this action, Defendant, CARNIVAL was engaged in the business

       of providing to the public, for compensation, vacation cruises aboard its vessel, the

       Carnival Elation and excursions on its privately owned island, Half Moon Cay.

 10.   Defendant, CARNIVAL, markets and promotes its privately owned island, Half Moon

       Cay, to its passengers, including Plaintiff.

 11.   Half Moon Cay in the Bahamas, known as Carnival’s private island resort, is famous for

       its sandy beaches, activities and excursions, and meals.

 12.   Although Carnival provides many of lounge chairs on Half Moon Cay along the beach,

       passengers can rent cabanas, beach villas and clamshell-shaped shades.

 13.   On or about January 30, 2019, the Plaintiff, RALPH M. MOSELEY, and his wife were

       on Half Moon Cay, and were planning a relaxing day on the beach.

 14.   As Half Moon Cay does not have palm trees to offer shade from the sun, the Plaintiff and

       his wife intended on renting a clamshell-shaped shade.

 15.   On or about January 30, 2019, the Plaintiff asked a lifeguard where he could rent a shade.

       The lifeguard directed him to a small building with a platform made of wooden planks in

       front of it.

                         COUNT I – NEGLIGENCE OF CARNIVAL

 16.   Plaintiff realleges, adopts, and incorporates by reference the allegations in paragraphs 1

       through 15 as though alleged originally herein.

 17.   On January 30, 2019, while a passenger aboard the Carnival Elation, the Plaintiff, RALPH

       M. MOSELEY, was seriously injured on Half Moon Cay when he tripped and fell on an
Case 1:20-cv-20419-KMM Document 1 Entered on FLSD Docket 01/30/2020 Page 4 of 6



       uneven plank deck surface. As a result of this incident, Plaintiff sustained injuries to his

       knee, back, foot and shoulder

 18.   The deck was located directly in front of and attached to a building where shades, and other

       equipment, were available for rent.

 19.   At all times material hereto Defendant, CARNIVAL CORPORATION d/b/a

       CARNIVAL CRUISE LINE, owed a duty to Plaintiff and other similarly situated

       passengers to exercise reasonable care under the circumstances.

 20.   At all times material hereto, the Defendant’s actions and/or inaction created a foreseeable

       and unreasonable risk of harm to the Plaintiff, RALPH M. MOSELEY.

 21.   Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINE,

       breached its duty owed to Plaintiff by committing one or more of the following acts or

       omissions:

       A.     Failing to maintain structures on its island, Half Moon Cay, in a reasonably
              safe condition;

       B.     Failing to exercise reasonable care for the safety of its passenger and in
              creating a dangerous condition on Half Moon Cay;

       C.     Failing to properly maintain the walkways, including the wooden decks, on
              Half Moon Cay in a reasonably safe condition;

       D.     Failing to inspect the walking surfaces on Half Moon Cay in a sufficient
              manner to discover uneven, broken, missing, or defective wooden decks;

       E.     Failing to provide reasonable walkways, including wooden deck surfaces,
              on its privately owned island, Half Moon Cay, reasonably designed for use
              by its passengers;

       F.     Failing to warn passengers, including Plaintiff of the defective and uneven
              wooden plank, of which Defendant knew of or in the exercise of reasonable
              care should have known of in the subject area, particularly in light of prior
              similar incident on Half Moon Cay;
Case 1:20-cv-20419-KMM Document 1 Entered on FLSD Docket 01/30/2020 Page 5 of 6



       G.      Negligently establishing and enforcing a method of operation on its
               privately owned island for inspection and maintenance of the walking
               surfaces, including all wooden planks where Plaintiff fell;

       H.      Allowing a dangerous condition to exist notwithstanding prior similar
               injury incidents on walking surfaces on Half Moon Cay;

       I.      Creating or allowing to be created a dangerous condition on the walking
               surface;

       J.      Failing to adopt policies and procedures for the orderly and safe inspection
               and risk assessment of the island, its wooden plank surfaces and walkways
               to discovery dangerous conditions or in the exercise of due care should
               reasonably be discovered, such as the above described dangerous and
               uneven plank;

       K.      Failing to train crew members in risk assessment, inspection and reporting
               requirements including but not limited to preparation and responding to
               corrective action reports;

       L.      Failing to comply with its own internal policies and procedures established
               by the ISM Code, SMS, and other internal operational procedures required
               by the ISM Code, SOLAS, and all applicable health, building and safety
               codes and ordinances in accordance with 33 CFR 96.100 et. seq., 46 USC
               Section 3201 et. seq.

       M.      Engaging in a negligent mode of operation that allowed the foregoing to
               occur;

       N.      In other ways that will be determined through discovery.

 22.   As a direct and proximate result of Defendant’s negligence, Plaintiff, RALPH M.

       MOSELEY, suffered bodily injuries resulting in pain and suffering; physical and mental

       pain and anguish; disability; loss of capacity for the enjoyment of life; expense of

       hospitalization, surgery, and medications; loss of earnings in the past, loss and/or

       impairment of the ability to earn money; expenses for physical and occupational therapy,

       and medical expenses. Said losses are either permanent or continuing in nature and Plaintiff

       will suffer these losses into the future.
Case 1:20-cv-20419-KMM Document 1 Entered on FLSD Docket 01/30/2020 Page 6 of 6



 WHEREFORE, Plaintiff, RALPH M. MOSELEY, demands judgment, interest and costs

 against Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINE, and any

 such other relief to which the Plaintiff may be justly entitled.

        Dated: January 30, 2020.
                                                HOLZBERG LEGAL
                                                Offices at Pinecrest II, Suite 220
                                                7685 S.W. 104th Street
                                                Miami, Florida 33156
                                                Telephone: (305) 668-6410
                                                Facsimile: (305) 667-6161

                                                BY:     /s/Glenn J. Holzberg
                                                        GLENN J. HOLZBERG
                                                        Fla. Bar # 369551
